Citation Nr: 1031112	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-19 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from May 1945 to 
December 1945, and active service with the Regular Philippine 
Army from December 1945 to June 1946.  He died in October 1999.  
The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined that 
new and material evidence adequate to reopen the appellant's 
claim for service connection for the cause of the Veteran's death 
had not been received.

This appeal was previously before the Board in July 2009, at 
which time a remand was ordered to accomplish additional 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record the Board observes that further development is still 
required prior to readjudicating the appellant's claim.

In the July 2009 remand, the Board called attention to a July 
2009 communication in which the appellant clarified her desire 
for a personal hearing before a Veterans Law Judge (VLJ) sitting 
at a local VA office.  The Board noted that such hearings are 
scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  The 
Board directed that the appellant be scheduled for a hearing 
before a VLJ at the RO.  The Board also stated that the appellant 
should be informed of her right to have a video conference 
hearing as an alternative.  However, there is no indication in 
the record that a hearing before a VLJ was ever scheduled.  
Indeed, the file is absent any notification letter with respect 
to a hearing.  

An August 2009 report of contact indicates that a Decision Review 
Officer called the appellant and that she reportedly opted to 
withdraw her request for a personal hearing before a VLJ at a 
local RO.  The Board notes that the appellant did not 
respond to a request for written confirmation that she 
desired to withdraw her request for a Travel Board hearing 
before a VLJ.  The appellant was never scheduled for a personal 
hearing before a VLJ at the RO and there is no documentation in 
the claims file that she was informed of her right to have a 
video conference hearing as an alternative.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims ("Court").  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, the appeal must be remanded for compliance with 
the July 2009 Board remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant should be scheduled for a Board 
hearing before a VLJ at the local RO, in 
accordance with her request.  She should also 
be informed of her right to have a video 
conference hearing as an alternative.  A copy 
of the written notice to the appellant of 
such hearing and of her right to have a video 
conference hearing should be associated with 
the claims file.  The case should then be 
processed in accordance with standard 
appellate practices.  In the event that she 
wishes to withdraw her hearing request, make 
every attempt to have this documented in 
writing within the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



